Case 2:16-cr-20460-MAG-RSW ECF No. 1342, PageID.16057 Filed 10/26/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

                  Plaintiff,                                     Case No. 16-20460

  vs.                                                            HON. MARK A. GOLDSMITH

  PATRICK JOHNSON,

              Defendant.
  __________________________________/

                               ORDER
   DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 1296)

         Upon motion of Defendant (Dkt. 1296) for a reduction in sentence under 18 U.S.C. §
  3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and
  the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

        ☐ GRANTED

       ☐ DEFERRED pending supplemental briefing. The Court directs the United States Attorney
  to file a response on or before                                            , along with all Bureau of
  Prisons records (medical, institutional, administrative) relevant to this motion. The Court grants
  leave to file any records with personal or sensitive information under seal. If Defendant desires
  to file a reply brief in support of the motion for compassionate release, the brief is due on or before
  _________________.

        ☒ DENIED after complete review of the motion on the merits.

      ☐ DENIED WITHOUT PREJUDICE because Defendant has not exhausted all
  administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since
  receipt of Defendant’s request by the warden of Defendant’s facility.

           SO ORDERED.

  Dated: October 26, 2020                                s/Mark A. Goldsmith
         Detroit, Michigan                               MARK A. GOLDSMITH
                                                         United States District Judge
Case 2:16-cr-20460-MAG-RSW ECF No. 1342, PageID.16058 Filed 10/26/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and any
  unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
  addresses disclosed on the Notice of Electronic Filing on October 26, 2020.

                                                       s/Karri Sandusky
                                                       Case Manager
